DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 4-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahuguna (US 2009/0116030 A1) in view of Hsueh et al. (US 2018/0095249 A1).
Regarding claim 1, Bahuguna teaches an optical system, characterized in that, the optical system, sequentially from an object side to an image side along an optical axis, comprises: a glass screen, an interference screen, up to two lenses, wherein the up to two lenses constitute a lens group; (See, e.g., glass block 103, filter 107, and lens 104 in Fig. 3a and paragraph [0021] respectively).
	Bahuguna lacks an explicit disclosure of a color filter, wherein an effective focal length f of the optical system and an entrance pupil diameter EPD of the optical system satisfy f/EPD < 1.8; and the optical system satisfies: 0.5 < ImgH/f < 1.5, where, ImgH is half of a diagonal length of an effective pixel area on an image plane of the optical system, and f is the effective focal length of the optical system (See, e.g., paragraph [0109] of Hsueh which explains that this value is equal to 1.16).
However, in an analogous optical field of endeavor Hsueh et al. teaches a lens system including a lens group consisting of one or two lenses, working with an image sensor and having a color filter placed after the lens group in the optical axis and also has an f/EPD < 1.8 and ImgH/f between 0.5 and 1.5 (See, e.g., the lens system in Fig. 1 which has a lens group corresponding to lenses 110 and 120, and another lens group corresponding to lenses 130-160 and a filter that interacts with visible light and is thus a “color filter” in the form of filter 170, and has an f/EPD of 1.75 per paragraph [0111, note paragraph [0109] of Hsueh which explains that ImgH/f is equal to 1.16]). 
It would have been obvious to a person having ordinary skill in the prior art before the effective filing date of the claimed invention to modify the device of Bahuguna to replace the lens group with lens groups as taught by Hsueh for the purpose of reducing the size of the device (See, e.g., paragraph [0002] of Hsueh which explains that the device provides a compact size). Note that as claimed, the optical system itself is open ended, i.e. using comprising, and would allow for more than one lens group, but one of the lens groups is closed ended and must contain one or two lenses. As cited above this limitation is met because the secondary reference has one closed ended lens group and another lens group. 
Regarding claim 2, Bahuguna in view of Hsueh teaches the device set forth above but lacks an explicit disclosure wherein a ratio of an on-axis distance from an object-side surface of the glass screen to an object-side surface of a lens among the lens group closest to the object side to a height of the glass screen relative to the optical axis in a direction perpendicular to the optical axis is less than 1.5.
	However, the ratio set forth above corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this ratio directly impacts the image that the device produces, among other optical properties. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above ratio within the claimed range for the purpose of optimizing optical performance of the device.
Regarding claim 4, Bahuguna in view of Hsueh teaches the device set forth above but lacks an explicit disclosure wherein the optical system satisfies: CRA ≤ 35°, where, CRA is a maximum angle of a chief incident ray on an image plane.
	However, the max angle of a chief ray corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case there are a finite number of solutions and the max angle of the chief ray directly impacts the field of view among other things. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the max angle of a chief ray to be within the claimed range for the purpose of optimizing optical performance of the device.
Regarding claim 5, Bahuguna in view of Hsueh teaches the device set forth above and as modified above further teaches wherein the lens group comprises a first lens and a second lens (See, e.g., lenses 110 and 120 in Fig. 1 of Hsueh).
Regarding claim 6, Bahuguna in view of Hsueh teaches the device set forth above but lacks an explicit disclosure wherein the first lens and the second lens are glued together.
	However, the cited lenses are virtually touching, cemented lenses are extremely well known in the art, and it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 US 164 (1893). Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the two lenses 110 and 120 to be cemented together, for the purpose of increasing the stability of the device (Note that cementing these lenses together would provide another point of support for the lenses along with whatever structure holds them in place relative to the device housing). 
Regarding claim 7, Bahuguna teaches an optical system, characterized in that, the optical system, sequentially from an object side to an image side along an optical axis, comprises: a glass screen, an interference screen, up to two lenses, wherein the up to two lenses constitute a lens group; (See, e.g., glass block 103, filter 107, and lens 104 in Fig. 3a and paragraph [0021] respectively).
Bahuguna lacks an explicit disclosure of a color filter, wherein the optical system satisfies: 0.5 < ImgH/f < 1.5, where, ImgH is half of a diagonal length of an effective pixel area on an image plane of the optical system, and f is the effective focal length of the optical system.
However, in an analogous optical field of endeavor Hsueh et al. teaches a lens system including a lens group consisting of one or two lenses, working with an image sensor and having a color filter placed after the lens group in the optical axis and also meets 0.5 < ImgH/f < 1.5 (See, e.g., See, e.g., the lens system in Fig. 1 which has a lens group corresponding to lenses 110 and 120, and another lens group corresponding to lenses 130-160 and a filter that interacts with visible light and is thus a “color filter” in the form of filter 170, and has an ImgH/f of 1.16 per paragraph [0109]). 
It would have been obvious to a person having ordinary skill in the prior art before the effective filing date of the claimed invention to modify the device of Bahuguna to replace the lens group with lens groups as taught by Hsueh for the purpose of reducing the size of the device (See, e.g., paragraph [0002] of Hsueh which explains that the device provides a compact size). Note that as claimed, the optical system itself is open ended, i.e. using comprising, and would allow for more than one lens group, but one of the lens groups is closed ended and must contain one or two lenses. As cited above this limitation is met because the secondary reference has one closed ended lens group and another lens group.
Regarding claim 8, Bahuguna in view of Hsueh teaches the device set forth above but lacks an explicit disclosure wherein the optical system satisfies: CRA ≤ 35°, where, CRA is a maximum angle of a chief incident ray on an image plane.
	However, the max angle of a chief ray corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case there are a finite number of solutions and the max angle of the chief ray directly impacts the field of view among other things. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the max angle of a chief ray to be within the claimed range for the purpose of optimizing optical performance of the device.
Regarding claim 10, Bahuguna in view of Hsueh teaches the device set forth above but lacks an explicit disclosure wherein a ratio of an on-axis distance from an object-side surface of the glass screen to an object-side surface of a lens among the lens group closest to the object side to a height of the glass screen relative to the optical axis in a direction perpendicular to the optical axis is less than 1.5.
	However, the ratio set forth above corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case this ratio directly impacts the image that the device produces, among other optical properties. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above ratio within the claimed range for the purpose of optimizing optical performance of the device.
Regarding claim 11, Bahuguna in view of Hsueh teaches a fingerprint recognition apparatus (See, e.g., abstract of Bahuguna) comprising the optical system of claim 1 (See, e.g., the rejection of claim 1 above). 

Response to Arguments
	Applicant’s arguments, filed on May 10th, 2022, with respect to the prior art rejections of the claims have been fully considered but are not found persuasive. 
	Applicant argues that due to the amendment requiring “up to two lenses, . . . wherein the up to two lenses constitute a lens group” the previously cited prior art of record is overcome. Examiner respectfully disagrees. Note that the optical system itself is open ended, i.e. uses the word comprising. The cited prior art has 2 lens groups, one of which has 2 lenses, and thus the combination is still applicable. If applicant wishes the entire optical system to have 1 or 2 total lenses, then language to that effect should be applied to the claims. Specifically, a limitation such as “wherein the optical system consists of one lens group consisting of one or two lenses” or something along those lines. Further, regarding the arguments directed to the combination of references with respect to the two numerical conditions, they appear to be arguments against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the arguments directed towards fingerprint recognition and the number of lenses between a prior art and the present application are not persuasive either. Accordingly, for the reasons set forth above, these arguments are not found persuasive. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872